NUMBER 13-21-00312-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


             IN RE FRED T. PHILIPS AND MERCEDES PHILIPS


                       On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      On October 1, 2021, relators Fred T. Philips and Mercedes Philips filed a petition

for writ of mandamus seeking to compel the trial court to vacate its order enforcing a Rule

11 agreement. See TEX. R. CIV. P. 11. Relators assert that the trial court abused its

discretion (1) by granting a motion to enforce a Rule 11 agreement against parties that

raised fact issues and revoked consent to the terms of the Rule 11 agreement, and (2)

because the order granting the motion to enforce a Rule 11 agreement contains “material

terms outside and beyond the Rule 11 agreement.”
      The Court requests that the real parties in interest, Thomas D. Stikeleather and

Lea Ann Stikeleather, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                     PER CURIAM



Delivered and filed on the
5th day of October, 2021.




                                            2